
	
		I
		112th CONGRESS
		2d Session
		H. R. 3802
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2012
			Mr. Duncan of South
			 Carolina (for himself, Mr. Wilson of
			 South Carolina, and Mr.
			 Jordan) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require an abortion provider, before performing an
		  abortion, to wait for a period of at least 24 hours.
	
	
		1.Short titleThis Act may be cited as the
			 National Pro-Life Waiting Period Act
			 of 2012.
		2.Waiting period
			 prior to performance of abortionNo abortion provider engaged in interstate
			 or foreign commerce shall perform an abortion without having—
			(1)obtained a written
			 certification from the pregnant woman certifying the date and time of her first
			 in-person meeting with the abortion provider to seek the abortion; and
			(2)waited for a
			 period of at least 24 hours beginning at the time of obtaining such
			 certification.
			3.Exception for
			 medical emergencies
			(a)ExceptionThe
			 provisions of section 2 shall not apply if the abortion is necessary to save
			 the life of a mother whose life is endangered by a physical disorder, physical
			 illness, or physical injury, including a life-endangering physical condition
			 caused by or arising from the pregnancy itself.
			(b)Certification
				(1)In
			 generalUpon a determination by an abortion provider under
			 subsection (a) that an abortion is necessary to save the life of a mother, such
			 provider shall certify the specific medical conditions that support such
			 determination and include such certification in the medical file of the
			 pregnant woman.
				(2)False
			 statementsAn abortion provider who willfully falsifies a
			 certification under paragraph (1) shall be subject to all the penalties
			 provided for under section 4 for failure to comply with this Act.
				4.Penalties for
			 failure to comply
			(a)Civil
			 penalties
				(1)In
			 generalThe Attorney General shall assess a civil penalty against
			 any abortion provider who violates this Act in an amount not to exceed—
					(A)$100,000 in the
			 case of the first such violation; and
					(B)$250,000 in the
			 case of any subsequent such violation.
					(2)NotificationUpon
			 the assessment of a civil penalty under paragraph (1), the Attorney General
			 shall notify the appropriate State medical licensing authority.
				(b)Private right of
			 actionA pregnant woman upon whom an abortion has been performed
			 in violation of this Act, or the parent or legal guardian of such a woman if
			 she is an unemancipated minor, may commence a civil action against the abortion
			 provider for any willful violation of this Act for actual and punitive
			 damages.
			5.Waiting periods
			 under State lawThis Act does
			 not affect the duration of any waiting period required under State law that is
			 equal to or longer than the duration of the waiting period required by section
			 2(2).
		6.DefinitionsIn this Act:
			(1)The term
			 abortion means the intentional use or prescription of any
			 instrument, medicine, drug, or other device, substance, or method to terminate
			 the life of an unborn child, or to terminate the pregnancy of a woman known to
			 be pregnant with an intention other than—
				(A)to produce a live
			 birth and preserve the life and health of the child after live birth; or
				(B)to remove an
			 ectopic pregnancy, or to remove a dead unborn child who died as the result of a
			 spontaneous abortion, accidental trauma, or a criminal assault on the pregnant
			 female or her unborn child.
				(2)The term
			 abortion provider means any individual or entity that performs an
			 abortion.
			(3)The term unemancipated minor
			 means a minor who is subject to the control, authority, and supervision of his
			 or her parents or guardians, as determined under State law.
			
